Name: Commission Regulation (EEC) No 3565/88 of 16 November 1988 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: social affairs;  health;  tariff policy;  chemistry
 Date Published: nan

 17.11.1988 EN Official Journal of the European Communities L 311/25 COMMISSION REGULATION (EEC) No 3565/88 of 16 November 1988 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 (1) on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by Regulation (EEC) No 1315/88 (2), and in particular Article 9, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas the nomenclature committee has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 This Regulation shall enter into force on the 21st day after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 1988. For the Commission COCKFIELD Vice-President (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 123, 17. 5. 1988, p. 2. ANNEX Description of the goods Classification CN code Reasons (1) (2) (3) 1. Chewing gum consisting of nicotine bound to an ion-exchange resin (2mg og nicotine per tablet), of glycerine, of a synthetic polymer, of sodium carbonate, sodium hydrogencarbonate, D-glucitol (sorbitol) and flavourings to simulate, in particular, the taste of tobacco smoke whose use is suggested to persons wishing to give up smoking 2106 90 91 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the Combined Nomenclature and the wording of CN codes 2106, 2106 90 and 2106 90 91. This product contains no sugar is not covered by CN code 1704 10 (see also HS Explanatory Note to heading 2106 item B (9)). 2. Mometazone furoate (DCIM) 2937 29 90 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the Combined Nomenclature and the wording of CN codes 2937, 2937 29 and 3737 29 90. It is not a halogenated derivative of an adrenal cortical hormone of code 2937 22 00 but a derivative of such a product. 3. Self-adhesive plastic film, on one side coated with glycerol trinitrate mixed with an acrylic adhesive, containing 4mg/cm2 or more glycerol trinitrate, protected by a release sheet 3005 10 00 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of te Combined Nomenclature and the wording of CN codes 3005 asnd 3005 10 00.